The record in this court consists of the following:
A transcript from the lower court over the clerk's certificate, filed in the lower court March 23, 1927, and in this court March 24, 1927, which transcript sets out a petition to set aside the probate of a will and be allowed to contest the will, filed in the lower court March 18, 1925; a notice of appeal from that to this court, filed April 1, 1926, purporting to appeal from a judgment entered in the lower court on March 27, 1926; a bond on appeal, filed April 1, 1926; a statement of facts, filed in the lower court March 22, 1926, and in this court June 1, 1927.
[1] The transcript contains no record of any judgment or order appealed from. The notice of appeal *Page 565 
set out is from a purported judgment of March 27, 1926. The appeal was not perfected and the record sent up within four months after the appeal was taken, as required by Rem. Comp. Stat., § 1729, [P.C. § 7305].
This court, therefore, has not acquired and has no jurisdiction of the appeal. It is therefore, of our own motion, dismissed.